Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 01/05/2021. In virtue of this communication, claims 1-20 are currently pending in the instant application. 
	
Response to Arguments
Applicant's arguments in view of the amendments made have been fully considered but they are not persuasive. The Applicant argues in part stating that “Bietsch describes a traffic enforcement system (TES) device with connections to a system in which "tasks are performed by remote-processing devices that are linked directly or through a communications network 16 using wireless or wired connections." Bietsch at [0045]. Bietsch describes the TES device is coupled to components such as "a printer, microphone, a keyboard, keypads, a buzzer, speaker or other audio component, a wireless device, a phone, a tablet, a personal computer, or other computing devices, etc." Id. at [0051]. Thus, Bietsch describes a traffic enforcement device which is coupled to other devices. However, connecting to other devices is not "wherein the at least one processor is electronically coupled via a first wireless connection to a mobile device and provides a network connection to the mobile device." Bietsch makes no mention of the TES device providing a network connection to a mobile device.” 
The Examining division respectfully disagrees. Again what is being argued is the limitation “wherein the at least one processor is electronically coupled via a first wireless connection to a mobile device and provides a network connection to the mobile device" (i.e. the TES device is Bietsch does not provide a network connection to a mobile device). 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-11, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bietsch et al. (US 2014/0362231 A1).  

 	Regarding Claim 1 Bietsch teaches the limitations "A license plate recognition (LPR) device for capturing vehicular data comprising: (see abstract, fig. 1 and par. 0068)
an enclosure at least housing: one or more cameras for capturing one or more images or videos of a vehicle; (see fig. 2-4 and abstract, showing TES (10/100) with housing 106 and camera 116, 118);
a DC power source for powering the LPR device; (see fig. 1-2 (282/48));
a geographical positioning system (GPS) unit for receiving information relating to a date, a time, and a location of one or more images or videos of the vehicle; and (see fig. 1 (34));

wherein the license plate information includes the information relating to the date, the time, and the location of the one or more images or videos of the vehicle, wherein the at least one processor is electronically coupled via a first wireless connection to a mobile device and provides a network connection to the mobile device" (see par. 0015 and 0045 and 0051, where real-time clock and GPS are used to track the current time and date of vehicle and the TES device is wirelessly connected to a mobile device, server (14) and even others ). Further, see fig. 18 and par. 0107, where TES 1206 is connected to phone 1202 via Wi-Fi network 1204. 

	Claim 14 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 

	Regarding Claim 2 Bietsch teaches the limitations "The LPR device of claim 1, wherein the LPR device is configured to communicate the license plate information or the one or more images or videos of the vehicle to at least one remote server via a second wireless connection" (see par. 0045 and 0051, where TES connects to server 14 via wireless networked connection while connected to a phone on a another connection). 

	Regarding Claim 5 Bietsch teaches the limitations "The LPR device of claim 2, wherein the instructions executing in the at least one processor are associated with configuring the LPR device via the first wireless connection or the second wireless connection" (see par. 0108, where the host device wirelessly connects with the TES to update). 

Claim 6 Bietsch teaches the limitations "The LPR device of claim 1, wherein the one or more cameras selectively allow passage of light of a first wavelength and block passage of light of a second wavelength" (see par. 0054, where TES includes LIDAR). 

	Regarding Claim 7 Bietsch teaches the limitations "The LPR device of claim 1, wherein the LPR device is controlled by an application program on the mobile device" (see fig. 19 and par. 016, where host application controls TES). 

	Regarding Claim 8 Bietsch teaches the limitations "The LPR device of claim 1, wherein the DC power source includes an on/off switch or a remote power conditioning unit for remote operation of the DC power source" (see par. 0012, where the TES unit includes an inclinometer that is useable to sense a non-use orientation of the TES unit, e.g., an orientation of the TES unit when laid down on a surface. A control module in the TES unit may thus initiate a power conservation mode when the non-use orientation is sensed. Here, the inclination unit is equated to a remote power conditioner (i.e. it is remote from the battery).

	Regarding Claim 9 Bietsch teaches the limitations "The LPR device of claim 1, wherein the one or more cameras for capturing one or more images or videos of a vehicle are configured to be calibrated in real time or near real time" (see par. 0010, where the camera displays speed and video continuously and focuses cameras based on determined distance to vehicle). 

	Regarding Claim 10 Bietsch teaches the limitations "The LPR device of claim 1, wherein the one or more cameras for capturing one or more images or videos of a vehicle are configured to send, via the wireless connection, a live view of the vehicle" (see par. 0010, 0050, where the speed or rate of travel of 

	Regarding Claim 11 Bietsch teaches the limitations "The LPR device of claim 1, wherein the first wireless connection includes Wifi technology" (see par. 0056, where the wireless communication is WLAN). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bietsch et al. (US 2014/0362231 A1).  

	Bietsch teaches claim 17 (see claim 1 above) except for the limitation “a second LPR device wirelessly coupled to the first PLR device.”
 	However Bietsch does state that “Embodiments of the invention may also be practiced in distributed computing environments where tasks are performed by remote-processing devices 14 that 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to wirelessly connect a first and second TES unit as suggested by Bietsch in order to analyze vehicle data from multiple vantage points or extend ranges under certain communication standards (see e.g. par. 0056 and 0084).  

	Regarding Claim 4 Bietsch teaches the LPR device of claim 2, and that the TES unit includes cellular wireless communication module 52 (see par. 0056) to connect to server 14 but does not explicitly disclose “…a wireless LTE communications module configured for communicating with the at least one remote server via the second wireless connection."
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a LTE cellular circuitry as suggested by Bietsch in order to improve data rates for transmitting vehicle data and enable communication of data to disparate systems (see par. 0056). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bietsch as applied to claim 1 above, in view of Khan et al. (US 2015/0248595 A1). 

	Regarding Claim 3 Bietsch teaches the LPR device of claim 1, but does not explicitly disclose “wherein the LPR device is configured to communicate the license plate information or the one or more images or videos of the vehicle to another LPR device."

 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to communicate license information from one LPR device to another as taught by Khan, in the system of Bietsch in order to allow a user to interface with multiple LPR devices for retrieving video and or control (see par. 0064 of Khan). 

Claims 12-13, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bietsch as applied to claims 1, 14 and 17 respectfully above, in view of Khan et al. (US 2018/0268238 A1), hereinafter Khan2.  

	Regarding Claim 12 Bietsch teaches the LPR device of claim 1, but does not explicitly disclose “wherein the instructions executing in the at least one processor are associated with detecting a match between the license plate information of the vehicle and records locally stored in the LPR device."
	Khan2 teaches a system for enhancing license plate and vehicle recognition, where captured license plates are matched to locally stored license plates and are updated for law enforcement agencies (see abstract, fig. 9 and par. 0014, 0052). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to match and update locally stored law enforcement plates with captured plates as taught by Khan2, in the system of Bietsch in order to track “hot license plates” wanted by law enforcement agencies (see par. 0014).  

Claims 13, 16 and 19-20 are rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Bilodeau/
Primary Examiner, Art Unit 2648